 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDRenner Plumbing,Heating&Air Conditioning, Inc.andLocalUnion No. 5, United Association ofJourneymen&Apprentices of the Plumbing &Pipefitting Industry of the United States andCanada,AFL-CIO.Cases5-CA-3897and5-RC-6069November 19, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOnAugust13,1968,theNationalLaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had violated Section 8(a)(1) and (5) oftheNational Labor Relations Act, as amended, andordering,inter alia,Respondent to bargain with theUnion as the exclusive representative of all theemployees in the unit found appropriate. Thereafter,on July 14, 1969, upon the motion of the parties, thecasewas remanded by the United States CircuitCourt of Appeals for the Fourth Circuit, in orderthat the Board might reconsider, in light of theSupreme Court's decision inN.L.R.B. v. GisselPacking Company,395U.S. 575, its finding thatRespondent violated Section 8(a)(5) of the Act anditsorder requiring the Respondent to bargain withtheUnion. Thereafter, the General Counsel, theRespondent,andtheChargingPartyfiledStatements of Position on the remanded casePursuant to the, provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor. Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has' considered the entire record,including the Statements of Position, and affirms itsoriginal finding and order for the reasons statedbelow.In our original decision we found, in agreementwith the Trial Examiner, that Respondent hadengaged in a' number of violations of Section 8(a)(l )of the Act after learning of the Union's interest inrepresentingthe , employeesThus,throughSuperintendentFriesandPresidentRenner,employees were questioned about "what the guyswanted," coupled with the comment that the payratewould be lowered if the Union came in, it wasobservedthatthe ' coffeebreak ' 'wouldbediscontinued if the Union came in; the rumor wascirculated that there would be a loss of businessfrom local contractors if the Union came in; it wasindicatedthatiftheUnionwassuccessful,transportation to out-of-town jobs would no longerbe furnished; employees were told that Respondenthad "something stewing in the pot" for them but1172 NLRB No 172couldnot discuss it with them because of theUnion's presence on the scene; and employees weretold that if the Union came in with higher wagesRespondent could no longer provide so-called "shoptime" during slack periods in the winter months.With respect to the 8(a)(5) allegation, the Board,in agreement with the Trial Examiner, found thattheUnion had obtained valid authorization cardsfromamajorityof the employees and thatRespondent's refusal to bargain was violative ofSection 8(a)(5) of the Act. We, therefore, issued abargaining order.Insofar as is relevant here, the Supreme Court inGissel,supra,instating the general principlesapplicable to the issuance of bargaining orders,agreed that the Board has authority to issue abargaining order to redress unfair labor practices"so coercive that, even in the absence of a Section8(a)(5) violation, a bargaining order would havebeen necessary to repair the unlawful effect of those[unfair labor practices]."2 Additionally, the Courtapproved the Board's authority to issue a bargainingorder "... in less extraordinary cases marked by lesspervasive practices which nonetheless still have thetendency to underminemajoritystrengthandimpede the election processes." In the lattersituation, the Board is to examine the nature andextentof the employer's unlawful conduct andascertain the likelihood that use of traditionalremedies would have ensured a fair election. Inapplying these general principles to the cases beforeit,the Court remanded three of them to the-Boardfor a determination as to "[whether] even thoughtraditional remedies might be able to ensure a fairelection 'therewas insufficient indication that an'election (or a rerun . . . ) would definitely be a morereliable test of the employee's desires than the cardcount taken before the unfair labor practicesoccurred."3Having carefully reconsidered the instant matter,we are of the opinion that the Respondent, byengaging in the foregoing conduct and refusing torecognize the Union as majority representative of itsemployees, violated Section 8(a)(5) and (1) of theAct. Further, we are persuaded that a bargainingorder is justified to remedy that violation, forRespondent's pattern of unlawful conduct was ofsuch a nature as to have a lingering effect and useof traditional remedies here would have beenunlikely to ensure 'a fair or coercion-free rerunelection.4We are persuaded that the cards validlyexecuted by a majority of the employees in the unitrepresentamore reliable expressionoftheemployees' choice in this case, and that the policiesof the Act will be effectuated by the imposition of abargaining order. Accordingly, we shall reaffirm the'NLRB vGissel. supra at 615'ldat 616'InouroriginaldecisionweapprovedtheTrialExaminer's179NLRB No. 103 RENNER PLUMBING, HEATING & AIR CONDITIONING, INC.findingsand remedy provided in the originalDecision and Order herein.'Accordingly,we hereby 'reaffirm the Orderheretofore issued in this case.643recommendation that the representation election held in Case 5-RC-6069be set aside because the described conduct of Respondent interfered withthe exercise of free choice by the employees'General Stencils,Inc, 178 NLRB No 18,World Carpets, Inc,176NLRB No 138i